Citation Nr: 1122450	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-16 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974 and from January 1975 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In an August 2010 statement, the Veteran withdrew his claim for service connection for arthritic changes of the left acromioclavicular joint.  38 C.F.R. §§ 20.202, 20.204.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are the result of noise exposure he incurred during active service.  In his April 2010 substantive appeal, the Veteran stated that he was exposed to noise from heavy equipment, explosives, and construction projects while working as a combat engineer; from weapons and hand grenades as a drill instructor; and from live fire exercises as a platoon sergeant.  

The available service treatment records reflected that the Veteran had an audiometric evaluation in August 1970, which was recorded prior to his first period of service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+10 (25)
+5 (15)
+0 (10)
+0 (10)
+0 (5)
LEFT
+5 (20)
+5 (15)
+5 (15)
+0 (10)
+0 (5)

It was noted that his previous significant noise exposure was on an automobile assembly line using an air hammer.  The test was conducted using ASA units.  (NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The August 1970 record indicates that the Veteran had some degree of hearing loss prior to his entrance to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

However, the Board observes that although the claims file contains several records from the Veteran's initial period of service from November 1970 to November 1974, his entrance and exit examinations are not of record.  Thus, it is unclear what the Veteran's audiometric readings were at the time of his service entrance in November 1970.

The next available audiogram was dated in March 1974.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
0
10
0
0
5

On the authorized audiological evaluation in January 1975, taken at the time of entrance for his second period of service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
15
5

5

The record contains audiograms dated in January 1980, August 1980, April 1985, January 1986, and October 1989.  All contained puretone thresholds with decibels less than 20 hertz in the 500 to 4000 range.  The last audiogram of record was the Veteran's retirement physical dated in November 1990.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
20
LEFT
0
10
0
0
0

A November 2002 post-service record from Ireland Army Community Hospital (I.A.C.H.) reflected that the Veteran complained of ringing in his left ear that was not continuous.  The assessment was tinnitus.  A January 2003 audiogram showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
50
LEFT
5
5
0
15
30

The record also indicated that the Veteran had experienced a tone in his left ear (AS) for two years.  It appears that Veteran had hearing loss in his left ear that meets the provisions for hearing loss under 38 C.F.R. § 3.385.  

In December 2008, the Veteran underwent a VA examination.  He reported noise exposure from being a guard around airplanes while in the Air Force and from explosives as combat engineer, from heavy equipment and weapons in the motor pool, and from the range as a drill sergeant.  Prior to service, he worked at an automobile company for five months and wore hearing protection.  After service he worked in manufacturing for nine years and wore hearing protection.  The Veteran stated that he had experienced bilateral tinnitus that began in 1995.  He stated that when it began it was intermittent but became constant.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
55
LEFT
10
10
10
25
35

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner also stated that tinnitus was as likely as not a symptom associated with his hearing loss.

In May 2009, the same VA audiologist reviewed the results of the December 2008 VA examination as well as the claims file.  She commented that the Veteran's hearing at discharge was within normal limits for the frequencies used for rating purposes.  The Veteran had hearing loss at discharge from service at 6000 hertz.  However, 6000 hertz is not used for rating purposes.  Based on the thresholds in the regions used for rating purposes, the Veteran's hearing loss had not changed during military service.  Therefore, the examiner opined that it is not likely the Veteran's hearing loss was a result of noise exposure in the military service.  

With regard to the claim for tinnitus, the examiner noted that the Veteran reported the onset of his tinnitus in 1995, four years after his separation from service.  The examiner stated that the onset of the Veteran's tinnitus was not in close proximity to his noise exposure in military service.  She noted that the Veteran reported the onset of tinnitus in a January 2003 record two years earlier.  Therefore, it is not likely that the Veteran's tinnitus was a result of noise exposure while in the military.  

The Board observes an August 2010 deferred rating decision wherein the RO requested another VA examination.  The RO correctly pointed out the holdings in Ledford and Hensley with regard to why the May 2009 VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  The examiner concluded that the Veteran's hearing loss was less likely as not related to his service because his separation audiometric findings in the 500 to 4000 hertz range were within normal limits for VA purposes and because his hearing had not changed during service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not consider Ledford and Hensley, the opinion is inadequate upon which to base a determination for the hearing loss claim.  

Although the Veteran had another VA examination in September 2010, the record reflected that the results were inconsistent, even after reinstruction.  The audiologist reported that due to inconsistent responses, the results should not be used for rating purposes.  

The Board concludes that a remand is necessary for another VA examination.  Although it appears that part of the reason for the inconsistent results on the September 2010 VA audiological examination might have been due to the Veteran, the Board observes that there is not currently an adequate VA opinion upon which to base a determination.  Further, because the examiner stated that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss, a decision on this matter will be deferred as well.  The Board will therefore remand for another VA examination.  

Additionally, the Board observes that the Veteran indicated in his December 2009 notice of disagreement (NOD) that his physicians at I.A.C.H. stated that his claims should be granted.  Although there are records from this facility dated from 1993 to 2005 and then again in 2009, there is no record containing a positive opinion.  The Board notes that records from I.A.C.H. are in the custody of a federal agency.  38 C.F.R. § 3.159(c)(2).  Because the Veteran has identified receiving treatment at this facility, and it appears that there is a gap in records between 2005 and 2009 and then again from 2009 to the present, his complete records should be obtained on remand.  

Lastly, as stated above, the Veteran's entrance and separation examinations for his first period of service are not of record.  A March 2009 response from the National Personnel Records Center (NPRC) reflected that all available service treatment records at Code 13 were previously mailed.  It was also noted that DD Form 877 indicated that the service treatment records were lent to Commander US General Leonard Wood Army Hospital Attention PAD Fort Leonard Wood, Missouri in December 1978.  Although a March 2009 formal finding of unavailability documented VA's attempts to locate the Veteran's complete service treatment records for his first period of service, it does not appear that Fort Leonard Wood was contacted.  38 C.F.R. § 3.159(c)(2).  This should be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Fort Leonard Wood and request the Veteran's service treatment records for his period of service in the Air Force from November 1970 to November 1974.  The Board is particularly interested in obtaining his entrance and separation examinations and reports of medical history.  It should be noted that the Veteran's service treatment records were lent to this facility in December 1978 as reflected on the March 2009 NPRC record.

2.  After securing any necessary release, obtain the Veteran's treatment records at Ireland Army Community Hospital dated from 2005 to the present.  The Veteran should also be instructed to submit any positive nexus opinion from his physicians linking his hearing loss and tinnitus to service as he identified in his December 2009 NOD.  

3.  Thereafter, the Veteran should be scheduled for a VA audiological examination for an opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's in-service noise exposure has been conceded.  The examiner should convert the audiometric readings on the August 1970 examination from ASA to ISO-ANSI units before making any conclusions.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service (November 1970 to November 1974 and from January 1975 to March 1991), including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner should also address any relationship between hearing loss and tinnitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


